328 So. 2d 879 (1976)
Bonita F. ROBERTS, Appellant,
v.
Harold Jerome DAVIS and Wife, Frances B. Davis, Appellees.
No. 75-993.
District Court of Appeal of Florida, Second District.
March 24, 1976.
*880 John W. Burton, Wauchula, for appellant.
W. Daniel Kearney of Kearney, Matthews & Mulock, Bradenton, for appellees.
PER CURIAM.
Bonita Roberts, the natural mother of Troy and Deanna Davis, minors, appeals from the award of visitation privileges given appellees-paternal grandparents in a final judgment which otherwise denied a petition to adopt said minors brought by the grandparents. The grandparents cross-appeal the denial of the adoption.
We reject the cross-appeal and affirm the denial of the petition; but we are compelled to reverse the judgment insofar as it seeks to confer visitation rights on the grandparents. That portion of the order is unjustified and unenforceable.[1]
Accordingly, the cause is remanded for deletion of the visitation privileges awarded appellees. In all other respects the judgment should be, and it is hereby, affirmed.
Reversed in part; affirmed in part.
McNULTY, C.J., and GRIMES and SCHEB, JJ., concur.
NOTES
[1]  See Jones v. Allen (Fla.App.2nd, 1973), 277 So. 2d 599. Cf., Sheehy v. Sheehy (Fla.App.2nd, 1975), 325 So. 2d 12 and cases cited therein.